Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00501-CR

                                     Alex Bernard EDWARDS,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                       From the 396th District Court, Tarrant County, Texas
                                   Trial Court No. 1134868D
                     The Honorable George William Gallagher, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: February 20, 2013

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Pursuant to a plea bargain, appellant pled guilty to aggravated robbery with a deadly

weapon, to-wit: an automobile, and he was placed on deferred adjudication community

supervision. At a subsequent hearing on the State’s motion to proceed to adjudication, appellant

pled “true” to five violations of the terms and conditions of his community supervision. Based

on his pleas of “true,” the trial court adjudicated appellant guilty and assessed punishment at six

years’ confinement. Appellant’s court-appointed appellate attorney filed a brief containing a

professional evaluation of the record and demonstrating that there are no arguable grounds to be
                                                                                                       04-12-00501-CR


advanced. Counsel concludes that the appeal is without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). Appellant was informed of his right to review the

record and of his right to file a pro se brief. Appellant did not file a pro se brief.

         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and

without merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate

counsel’s motion to withdraw. 1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                            Sandee Bryan Marion, Justice

Do not publish




1
  No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for
discretionary review must comply with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-